ADAMS, Circuit Judge,
dissenting.
The extent of public concern surrounding the Three Mile Island nuclear plant is matched only by the gravity of the accident that occurred there on March 28, 1979, an accident widely acknowledged as the worst in the history of commercial nuclear power in the United States. Deep anxiety has been expressed by the Pennsylvania residents who live in the reactor’s shadow, as well as by citizens throughout the nation. It is in this setting that we are asked to determine whether the Nuclear Regulatory Commission (“Commission” or “NRC”) properly refused to hold further hearings on issues of management integrity arising out of actions taken by the licensee prior to, during, and after the accident. Because I believe that in a case of this consequence full public disclosure of serious charges of management misconduct is required, I respectfully dissent.
The primary ground for my disagreement with the majority is that the Commission has failed to provide a statutorily mandated hearing on charges that operators at TMI-2, with full knowledge and authorization of supervisory personnel, systematically falsified leak rate data in order to avoid shutting down the facility. All parties to the original NRC hearings were aware of the leak rate falsification allegations, and recognized their materiality to the issue of management integrity, a central subject of the hearings. The NRC Staff, however, discouraged the parties from pursuing the matter because of a pending criminal investigation. In effect, hearings on this issue were postponed by the Licensing Board, which issued a favorable determinátion on management integrity, but reserved judgment on the leak rate falsification issue. The criminal investigation eventually led to an indictment and conviction of Metropolitan Edison, the licensee,1 for manipulating *741leak rate data in violation of safety regulations. Despite this criminal conviction, the Commission determined that leak rate falsification no longer needed to be addressed in public hearings. The Commission thus transformed a postponement into a cancellation, and deprived petitioners of their statutory right to a public hearing on the most serious charges of licensee misconduct to emerge since the accident. See 42 U.S.C. § 2239(a) (1982) (hereinafter § 189(a)).
I.
It should be noted preliminarily that I am not the first to suggest that public hearings are necessary to develop significant issues left unresolved by the 1981 hearings. Many Pennsylvania public officials have consistently urged further public hearings.2 These elected officials speak for their constituents when they petition for a complete public airing of management competence issues, and prompt public action to remedy any inadequacies of the licensee, before restart of the nuclear reactor that has caused unprecedented fear in their state. The Commission, however, appears to find this public concern so lacking in significance that it declined to consider leak rate manipulation and other serious charges of management misconduct in open hearings.3
Public controversy may very well surround nuclear power issues for years to come, but this is precisely why public hearings are so important, and have been mandated by Congress. Where the elected representatives of the people most immediately affected ask that matters as serious as a criminal conviction of the licensee be investigated in an open, public hearing, considerable caution should be employed before the issue is allowed to be adjudicated behind closed doors.
II.
The majority concludes that because in its view restart of TMI-1 does not constitute a license amendment, there is no statutorily prescribed right to a hearing on management integrity issues. It further holds that the Commission did not abuse its discretion in refusing to reopen the record for further hearings on new evidence of management misconduct. I respectfully disagree with both determinations. First, *742the leak rate falsification issue is, by the Commission’s own definition, material to a license amendment decision, and therefore may not be decided without a mandatory hearing. Second, I conclude that the Commission abused its discretion in refusing to reopen the record with respect to the Keaten Report, a document prepared by the licensee and reviewed by several of its high-level officials, which was altered to conform to the licensee’s inaccurate response to an NRC inquiry about the accident.
It is important to make clear that two different standards govern this case. Where the Commission defines an issue as material to a license amendment proceeding, § 189(a) applies, and “parties need only show that their ‘interests may be affected’ ” in order to receive a hearing on that issue. San Luis Obispo Mothers for Peace v. Nuclear Regulatory Comm’n, 751 F.2d 1287, 1316 (D.C.Cir.1984); Union of Concerned Scientists v. United States Nuclear Regulatory Comm’n, 735 F.2d 1437 (D.C.Cir.1984). The duty to provide a ■§ 189(a) hearing on issues material to a license amendment decision is mandatory; on review, therefore, we are not overseeing an exercise of discretion, but enforcing a ministerial duty. If the Commission resolves such an issue without a public hearing, its action is reversible as “not in accordance with” the statutory dictates of § 189(a).
A different standard applies where a hearing has been completed, the record has been closed, and parties seek to have it reopened for consideration of new evidence. Because there is an interest in finality, and because new evidence will almost inevitably arise where, as here, there is a considerable time lapse between the close of hearings and issuance of a Commission order, the standard for reopening “imposes a substantially more onerous burden on parties.” San Luis Obispo Mothers for Peace, 751 F.2d at 1316. In order to obtain reopening for consideration of new evidence, petitioners must show that their new evidence is (1) timely; (2) material, in the sense that it would have resulted in a different outcome had it been known earlier; and (3) safety-significant. Id. Where the Commission exercises its discretion and refuses to reopen a closed record to consider new evidence, it is appropriate to reverse only where we conclude that the Commission has abused its discretion. San Luis Obispo Mothers for Peace, 751 F.2d at 1317-18.
Petitioners contend that because the Commission defined management integrity as a material issue to a license amendment determination, all matters pertaining to integrity require resolution by a § 189(a) hearing. The majority concludes that the restart order is not a license amendment, despite admissions to the contrary from the Commission itself as well as the licensee.4 The majority therefore determines that no issues are governed by § 189(a), and applies the “new evidence” reopening standard to all issues. I would steer a middle course. I would find, as petitioners claim and respondents admit, that the restart order does constitute a license amendment, but I would hold that only the leak rate falsification issue still merits a § 189(a) hearing. This is because the record on leak rate falsification was never closed: the issue was known to be material at the time of the initial hearings, but was intentionally not covered at those hearings because of an ongoing criminal investigation, and was expressly reserved by the Licensing Board’s otherwise favorable determination regarding management integrity.
With the exception of the leak rate issue, however, the hearings on management integrity have been conducted and closed. Thus, petitioners must meet the more stringent reopening standard in order to obtain hearings on the new evidence that they raise, because they have already received *743the § 189(a) hearing to which they are entitled on the broad issue of management integrity. Nevertheless, I believe that on one of these matters — the Keaten Report— the Commission did abuse its discretion in refusing to reopen the record.
III.
As the majority notes, the Commission’s treatment of allegations of pre-accident leak rate falsification at TMI-2 constitutes “by far the most important” of the issues to be addressed on appeal. Leak rate tests measure leakage from the reactor coolant system. They are to be conducted every 72 hours, and where they indicate leakage in excess of one gallon per minute (gpm), the reactor must be placed on “Hot Standby” for six hours and “Cold Shutdown” for the next thirty hours. Harold Hartman, a control room operator at TMI-2, alleged that for several months prior to the March 1979 TMI-2 accident it was difficult to obtain leak rate data under the one gpm threshold, yet the facility was never put on standby or shutdown. Hartman explained that instead he and other control room operators, with the knowledge of supervising management, customarily repeated the leakage tests until they obtained a good rate (by covertly adding water or hydrogen to the testing system) and threw out bad test results.5 See generally ALAB-738, 18 NRC 177, 185-186 (1983).
The widespread nature of leak rate falsification was brought to light by Hartman in a May 1979 interview with the NRC Staff and in a deposition several months later. It was not until Hartman made his allegations publicly, however, in a television program in March 1980, that the NRC and the licensee began to investigate his charges. The NRC Staff halted its investigation after just one month, when the Department of Justice (DOJ) undertook its own investigation.6 The DOJ inquiry led to a criminal indictment resolved by a plea agreement; Metropolitan Edison, the licensee, was convicted of manipulation of leak data in violation of safety regulations.7 At the plea hearing, the United States Attorney outlined the evidence he would have introduced at trial. He stated that the falsification had been carried out with the express knowledge of supervisory personnel; that three supervisors told an operator who showed them a test result revealing excess leakage that “We do not want to see this shit”; and that even after an NRC inspector discovered this practice on October 18, 1978, and warned the licensee, the licensee made no changes in its faulty practice. After the warning, the licensee failed to make required reports to the NRC, and even sent false memoranda to the NRC investigators explaining proper procedures, which were purportedly, but not actually, provided to operators.
When the hearings on management integrity were conducted in 1981, the parties and the Licensing Board knew of the Hartman allegations. The issue was not developed in those hearings however, because, *744as the Appeal Board found, the NRC Staff “clearly discouraged any other party from pursuing this at the hearing.” ALAB-738, 18 NRC AT 187; see also Majority Opinion at 733 n. 16. The Staff issued two reports, one stating that it had suspended its investigation, ’ and another relating that NRC personnel “had been requested by DOJ not to discuss the details of the matter.” Id. It maintained that its investigation would resume after completion of the DOJ investigation. The Licensing Board therefore did not conduct hearings on the Hartman allegations, and when it issued its favorable determination on licensee’s integrity it cautioned that the determination was conditional, “subject to” the DOJ investigation. LBP-81-32, 14 NRC 381, 557 (1981). The Appeal Board subsequently held that hearings were required on leak rate falsification since the record had never been closed on that issue, ALAB-738, 18 NRC AT 189, but the Commission reversed, CLI-85-2, 21 NRC 282 (1985), and to date not a single public hearing has been conducted on leak rate falsification. In overruling the Appeal Board, the Commission bypassed § 189(a) to apply the more stringent reopening standard, and relied primarily upon a statement by the United States Attorney and its own independent, off-the-record investigations of Michael Ross, Manager of Operations at TMI-1. The majority concludes that the Commission’s decision to forego hearings on leak rate falsification was not an abuse of discretion.
In my view, both the Commission and the majority have applied the incorrect standard. The restart order promulgated by the Commission constitutes a license amendment, and the Commission’s own initial actions and orders defined leak rate falsification as a material issue. As such, § 189(a) mandates that affected parties receive a hearing before the matter is decided.
The purpose of § 189(a) is to provide a public hearing upon request whenever the scope of a nuclear reactor’s authority is altered by “the granting, suspending, revoking, or amending of any license____” 42 U.S.C. § 2239(a) (1982); see also Union of Concerned Scientists, 735 F.2d at 1446-47. Congress has insisted upon retaining the statutory public hearing requirement in the face of NRC requests to eliminate it. Id. The case law furthers this congressional intent by requiring that all issues material to a license amendment determination be subject to a § 189(a) hearing upon a showing that petitioner’s “interest may be affected.” San Luis Obispo Mothers for Peace, 751 F.2d at 1307, 1316; Union of Concerned Scientists, 735 F.2d at 1443; Sholly v. United States Nuclear Regulatory Comm’n, 651 F.2d 780, 790 (D.C.Cir.1980), vacated on other grounds, 459 U.S. 1194, 103 S.Ct. 1170, 75 L.Ed.2d 423 (1983).
Two questions are raised by petitioner’s § 189(a) claim: (1) is this a license amendment proceeding; and if so, (2) is the leak rate falsification issue “material” to the proceeding.
The majority disposes of the § 189(a) claim on the first ground, concluding, despite agreement to the contrary by all parties, that the restart order does not amount to a license amendment. It contends that restart involves only the lifting of a license suspension, and not a license amendment. Although it cites no authority for this proposition, the majority apparently relies on San Luis Obispo Mothers for Peace. The court in that case held that the lifting of a license suspension, without more, does not trigger the § 189(a) hearing requirement, at least where such action simply reimposes the original license requirements and “does nothing to alter the original terms of a license.” 751 F.2d at 1314.
The Commission’s action here, however, is not a simple lifting of a license suspension. To suggest that the restart order “does nothing to alter the original terms of [the] license” is disingenuous. The restart order imposes 155 new conditions on a nominally different licensee. While there may be some situations in which the imposition of a few minor conditions would not amount to an amendment requiring a *745§ 189(a) hearing, this is manifestly not such a situation.8
The purpose of a license is to set the legal terms under which a utility may operate a nuclear reactor. Title 42 U.S.C. § 2131 (1982) makes it unlawful to operate a nuclear reactor “except under and in accordance with a license issued by the Commission.” It would appear to be beyond dispute that TMI-1 can no longer be operated “in accordance with” the terms of its original license.9 The accident and its aftermath made it clear that the original license was no longer sufficient. As the Commission declared in July 1979, “the Commission presently lacks the requisite reasonable assurance that the ... licensee’s Three Mile Island Alert No. 1 facility ... can be operated without endangering the health and safety of the public.” Unpublished NRC Order (July 2, 1979), quoted at Metropolitan Edison Co. (Three Mile Island Nuclear Station, Unit No. 1), CLI-79-8, 10 NRC 141, 142 (1979). The Commission’s assurance that operation of a nuclear reactor will not be “inimical to the ... health and safety of the public” is an express prerequisite to issuance of a valid license. 42 U.S.C. § 2133(d) (1982); 10 C.F.R. § 50.40(d) (1985). Absence of such assurance will support revocation, suspension, or modification of the license. 10 C.F.R. § 50.100 (1985). The Commission’s statement that it lacked assurance, therefore, marked a recognition that the original license was invalid, and hearings were ordered to determine whether the imposition of restrictive conditions would be “necessary and sufficient to provide reasonable assurance” of safe operations. CLI-79-8, 10 NRC at 148.
If the licensee now sought to operate TMI-1 according to its original license terms, it would violate the 155 new conditions imposed. It is only under these conditions that “reasonable assurance” of safety exists, and it is only under these conditions that the licensee is authorized to operate. Since the original license is invalid, and the legal terms governing the operation of TMI-1 have been significantly altered, the license has been amended, and the hearing requirements of § 189(a) attach.
Once it is determined that the license has been amended, all issues “material” to that decision must be subject to a public hearing with a decision rendered on the record. Union of Concerned Scientists, 735 F.2d at 1444 n. 12. The Commission’s original orders defined management integrity and competence as an issue material to its restart determination. CLI-79-8, 10 NRC 141, 143 (1979), CLI-80-5, 11 NRC 408 (1980); CLI-81-9, 14 NRC 304 (1981). When the Appeal Board ordered hearings on leak rate falsification because the Staff and Licensing Board had postponed the hearings, it stated:
[The] record on this point has never closed ... we cannot make any final judgment on appeal as to licensee’s management competence and integrity without an adequate record. The Hartman allegations fall within the scope of the issues the Commission has directed be resolved through the hearing process. The absence of a materially complete record precludes us from reaching any conclusion on those issues, one way or the other. The Commission’s primary commitment ... to a fair and thorough decision in this case requires no less than an exploration of Hartman’s charges at hearing.
ALAB-738, 18 NRC at 189-90 (footnotes, citations, and cross-references omitted).10
*746Given these actions and statements by the Commission, the Staff, and both the Licensing and Appeal Board, I can only conclude that the leak rate falsification allegations were considered a material issue from the outset. As such, any interested party has a right to a hearing on that issue under § 189(a).11
The Commission rejected petitioner’s § 189(a) argument on the ground that the requisite hearings had been completed, but did not address the fact that inquiry into leak rate falsification had been foreclosed.12 Applying the reopening standard, the Commission determined that in view of changes in the management structure of the operating company, a statement by the United States Attorney, and its own internal investigation of Michael Ross,13 there was no need to hold hearings because those associated with leak rate falsification were no longer in relevant positions of operation or authority at TMI-1. In connection with its conclusion, the Commission issued an order barring certain former TMI-2 personnel from TMI-1. The majority upholds these actions as proper exercises of discretion, noting that while the Commission relied on off-the-record material to resolve the matter, it must necessarily do so when deciding whether to reopen a record to consider new evidence discovered after the hearing closed. The flaw in this reasoning is that leak rate falsification is not new evidence, but evidence which existed at the time of the hearing, the consideration of which was expressly postponed. The Commission has now made that postponement indefinite. Since leak rate falsification is an issue material to restart which has never been considered in a public hearing, it is improper for the Commission to rely on evidence not subject to hearings to decide *747the issue. 42 U.S.C. § 2239(a); Union of Concerned Scientists, 735 F.2d at 1444 n. 12. This matter should therefore be remanded for a § 189(a) hearing on leak rate falsification at TMI-2.14
Even if it were concluded that the reopening standard, rather than § 189(a), should be applied to the TMI-2 leak rate falsification issue, I would hold that the Commission abused its discretion in refusing to reopen the record on that issue. The extra-record evidence upon which the Commission relied in deciding that a hearing was not required is insufficient in light of the importance of the matter at hand. As the majority observes, Maj. Opinion at 735-736, the Commission reached its decision in reliance on a statement by the United States Attorney at the sentencing hearing, which purportedly exculpated William G. Kuhns, Chairman of the Board of GPU and Herman M. Dieckamp, GPU President. This statement, however, is negative rather than affirmative. The U.S. Attorney stated only that the evidence “does not indicate” that certain persons were involved; he did not declare that the evidence indicated that the listed persons were in fact not involved. In addition, neither the Court nor the Commission is privy to the basis for the statement, because the grand jury investigation is secret. Perhaps most importantly, the statement was made as part of a guilty plea hearing, and as such may be the compromised result of a plea bargain agreement. It is curious that at the same time that the corporation pleaded guilty, presumably through a decision of its Board of Directors, the United States Attorney issued a statement purportedly exculpating all directors and officers of the defendant’s successor, GPU Nuclear Corporation, as well as all directors of the defendant corporation itself, Metropolitan Edison. Given these inconsistencies, and the lack of any evidentiary explanation to support the United States Attorney’s conclusory statement, I believe the Commission abused its discretion in relying upon that statement.
The Commission similarly abused its discretion in rejecting without a hearing all charges that Michael Ross, Manager of Operations at TMI-1, may have been implicated in the TMI-2 leak rate falsification. The Commission presumed that all TMI-2 operators and supervisors were aware of the falsification, CLI-85-2, 21 NRC at 299 n. 23, but at the same time dismissed as mere speculation the claim that Ross, who attended monthly TMI-2 supervisor’s meetings, may also have known. Id. at 299, 313. Ross was cross-licensed at TMI-2, exchanged duties with the TMI-2 Manager of Operations, and apparently was in daily contact with the TMI-2 Manager. Id. at 295. Leak rate falsification occurred on a daily basis from January 1979 to March 1979, and for a significant period prior to 1979. Several operators testified that Ross, who was a stickler for detail, must have known about the falsification. Investigative Interview of Robert William Flannagan, Jr., TMIA App. p. 843; Investigative Interview of Tex Howard Acker, TMIA App. p. 847, 850; Investigative Interview of *748Joseph J. Chastwyk, TMIA App. pp. 876-77. Moreover, precisely the same methods of falsification — adding hydrogen and discarding test results — were used, though less frequently, at TMI-1. In light of this evidence, I believe the Commission abused its discretion in refusing to allow Ross to be questioned on this matter in a public hearing.15
IV.
With respect to the remaining issues, the Commission applied the proper reopening standard, but I believe that it abused its discretion in refusing to reopen the record to consider allegations concerning the inaccurate Keaten Report and the Notice of Violation (NOV) response. In my view, this issue raises sufficient questions concerning the integrity of current management personnel to warrant reopening the record for a further hearing.
The Keaten Report was the result of an internal investigation conducted by the licensee into certain aspects of the accident. The Report was prepared by a task force headed by Robert Keaten, currently Director of GPU Nuclear Engineering Projects, and Robert Long, now GPU Nuclear Vice President for Nuclear Assurance. The Report went through several drafts, and petitioners allege that a particular change was made in order to conform the Report to licensee’s inaccurate response to a Notice of Violation issued by the NRC. The licensee’s response stated inaccurately that the licensee’s failure to follow certain procedures regarding a power operated relief valve did not delay recognition of the accident. The Keaten Report had originally contained accurate information that contradicted this disclaimer. Drafts of the Keaten Report and the NOV response were circulated among high-level GPU management, including R.C. Arnold, then licensee’s Chief Nuclear Officer, and Herman Dieckamp, GPU President.16
The inconsistencies between the Keaten Report and the NOV response on an issue directly relevant to the accident itself raise serious questions about the integrity of management, particularly Dieckamp and Arnold. The NRC Staff itself concluded, after reviewing the investigation into this matter, that “statements were made by the licensee in its response to the NOV that were neither accurate nor complete and that were contrary to other information in the possession of the licensee.” NUREG06809, Supp. No. 5 at 8-19. It concluded further that responsibility must be borne by, among others, Dieckamp, “who reviewed the response before it was submitted and chose ‘not to intervene.’ ” 17 Id. Dieckamp admits that he found the response “kind of thin.” 21 NRC at 334.
This information did not warrant reopening, according to the Commission, on the ground that it was reasonable for management to rely upon Ed Wallace, a licensing manager who originated the false statements. It does not appear appropriate for the Commission to overlook so casually the actions of management as high as the President of the parent company.18
*749V.
In holding that no further hearings are necessary, the majority emphasizes that extensive hearings have already taken place, and that our scope of review of NRC agency action is narrow. I would not dispute that extensive hearings have been conducted, covering and resolving many areas of concern. Nor do I dispute that the scope of our review is circumscribed. So long as significant issues of integrity remain unexamined, however, I cannot conclude that the hearings were sufficient in all respects. The majority concedes that “the NRC did not actively pursue the matter [of leak rate falsification at TMI-2] and may have at least implicitly discouraged petitioner from doing so.” Maj. Opinion at 733 n. 16. It is no response to state that 155 days of hearing were held, when it is admitted that none of those hearing days concerned the issue that ultimately led to the licensee’s criminal conviction for safety violations.
Although considerable deference must be accorded to Commission decisions, that deference must not be absolute. The decision by the Commission to forego hearings on management integrity is not the type of scientific judgment involving technical expertise that the Supreme Court has said requires special deference. See Baltimore Gas & Electric Co. v. Natural Resources Defense Council, 462 U.S. 87, 97, 103 S.Ct. 2246, 2252, 76 L.Ed.2d 437 (1983). On the matter of management integrity and character, courts would seem to have no less expertise than administrative agencies.
In addition, we are not asked to review the agency’s decision on the merits of the licensee’s integrity, but only its procedural decision not to afford a public hearing before reaching judgment on this issue. Thus, I do not recommend that the reactor not be restarted at all, but only that it not be restarted without further hearings on management integrity. While it is true that Congress assigned to the NRC responsibility for making “risk assessment and policy choices”, Maj. Opinion at 740, it is also true that Congress established legal procedures assuring public hearings that are capable of, and require, judicial enforcement. See, e.g., Union of Concerned Scientists, 735 F.2d 1437. Where Congress demands a mandatory public hearing, it is the court’s duty to ensure that such a hearing takes place. I respectfully suggest that the refusal to hold such a hearing is at odds with § 189(a), and is also an abuse of discretion under the reopening standard. I would therefore remand for limited hearings on leak rate falsification and on the Keaten Report allegations.
In adopting a public policy in favor of nuclear power development, Congress created a regulatory process designed to allay the public’s concern about accidents with potentially devastating consequences. The case of Three Mile Island is a fundamental test of that process. The accident at TMI-2 was the most serious in the nuclear power industry’s history. Evidence of leak rate falsification by the licensee was strong enough to support a conviction in federal court. While many of the individual targets of the misconduct allegations are now barred from TMI-1, the evidence petitioners seek to present bears directly on the integrity and competence of current TMI-1 management, including an official with central responsibility for public health and safety. Yet, because the grand jury’s investigation was secret, and because of the Commission’s decision, none of this evidence has ever been the subject of a public hearing.
It is true that regulatory proceedings can not go on interminably. It is also true that to some extent, the Commission must rely on its licensees in the daily operation of reactors. For just this reason, however, *750evidence that a licensee has falsified the results of safety tests merits special attention. No charge could be more damaging to public confidence in the safety of nuclear power production. The reactor’s neighbors must bear the immediate physical and psychological burden of the March 1979 accident. But communities across the nation are looking to the Commission for assurance that they will not be victims of the next accident. They deserve a hearing on serious evidence of a licensee’s misconduct before TMI-1 is allowed to restart.

. At the time of the TMI-2 accident, Metropolitan Edison was one of three subsidiary utilities under General Public Utilities (GPU). After the accident, Metropolitan Edison was merged with a technical and administrative support company under GPU, the name was changed to GPU Nuclear, and the licensee’s responsibilities were expanded to encompass another nuclear reactor *741at Oyster Creek. The change in nomenclature thus does not alter corporate identity, and the hearings into management integrity simply substituted GPU Nuclear for Metropolitan Edison. See LBP-81-32, 14 NRC 381, 403-07 (1981). Despite the addition of many new personnel and the transfer of others, many high level personnel at the time of the accident remain in positions of authority in GPU or GPU Nuclear. They include: GPU Board Chairman William Kuhns, GPU President Herman Dieckamp, GPU Nuclear President Philip Clark, GPU Nuclear Vice President for Nuclear Assurance Robert Long, GPU Nuclear Vice Presidents Richard Howard, Richard Wilson, and Henry Hukill, GPU Nuclear Director of Engineering Projects Robert Keaten, and TMI-1 Manager of Operations Michael Ross.


. Interested parties pressing for further public hearings include: the Governor of and both United States Senators from Pennsylvania, the state in which the plant is situated; the Mayor and President of the City Council of Harrisburg, the nearest major city to the reactor; and various commissioners and presidents of neighboring counties and townships. See Brief Amicus Curiae of Pennsylvania Elected Officials.


. Even within the NRC there are signs of uncertainty regarding several issues of management integrity that have not yet been subject to hearings. Thus, the Licensing Board, which conducts hearings in the first instance, issued its decision on management integrity "subject to” the results of the ongoing criminal investigation at TMI-2. The Appeal Board, which reviews Licensing Board determinations, twice ordered the Licensing Board to conduct further hearings on management integrity issues, including leak rate falsification. Even the NRC Staff, which participates as a party in the adjudicatory proceedings and has consistently advocated restart, admitted that had it known at the time of the 1981 hearings information regarding licensee misconduct that was available by 1984, it likely would have reversed its favorable recommendation. Finally, when the Commission overruled the Appeal Board, concluding that no further hearings were required before restart on any management integrity issues, the vote was 3-2 over strong dissents from Commissioners Asseltine and Bernthal. Where so much disagreement exists even within the Nuclear Regulatory Commission itself, it suggests that unresolved issues appropriate for public hearings remain.


. The Commission admits that it "amended the license and allowed restart,” NRC Brief at 68 n. 51, while the licensee concedes that "as a result of the Licensing Board, Appeal Board and Commission orders in this proceeding, license amendments will be imposed on GPU Nuclear.” Met Ed Brief at 55.


. In a Notice of Violation issued October 25, 1979, the NRC Staff found that unidentified leakage at TMI-2 remained above one gpm from March 22, 1979 until March 28, 1979, the date of the accident, and that the plant should have been in "Cold Shutdown” during all of that period. Thus, leak rate falsification contributed directly to the accident.


. The Appeal Board found that the Staff was not legally barred from continuing to conduct a parallel investigation of the Hartman allegations. ALAB-738, 18 NRC at 188 n. 14 (citing Securities and Exchange Commission v. Dresser Industries, Inc., 628 F.2d 1368 (D.C.Cir.) (in banc), cert. denied, 449 U.S. 993, 101 S.Ct. 529, 66 L.Ed.2d 289 (1980); CLI-80-22, 11 NRC at 729-30). The U.S. Attorney responsible for the criminal case stated at the sentencing hearing that "The NRC has not conducted any meaningful investigation; to this day has used as a pretext that [sic] fact that the Grand Jury was conducting an investigation as a vehicle to avoid addressing its responsibilities.” TMIA App. at 820.


. The indictment charged Metropolitan Edison with 11 counts of criminal wrongdoing with respect to leak rate testing at TMI-2. The company pleaded guilty to one count charging it with failure to maintain an adequate leak rate test, and pleaded no contest to six other counts. Metropolitan Edison was convicted on these seven counts, while the other four were dismissed.


. The majority’s references to 10 CFR § 2.200 et seq. (1985) do not refute the conclusion that this is an amendment proceeding, for those regulations simply set forth the procedural details governing “proceedings to modify, suspend, or revoke a license or for such other action as may be appropriate.” 10 CFR § 2.202(a) (1979).


. The majority states without explanation that we are not called upon to decide whether the 155 new conditions, by altering the terms of the existing license, constitute a de facto license amendment, Maj. Opinion at 729-730 n. 13, despite an express argument to that effect by the Commonwealth of Pennsylvania. Commonwealth Br. at 25.


. The leak rate falsification information was also listed in a May 19, 1983 memorandum to the Commission from the NRC’s Executive Director for Operations, William J. Dircks, as an *746"open issue" yet to be addressed. See ALAB738, 18 NRC at 182.


. Respondents suggest rather formalistically that even if the restart order is considered a license amendment, petitioners are not “interested parties" under Bellotti v. Nuclear Regulatory Commission, 725 F.2d 1380 (D.C.Cir.1983). Bellotti holds that the Commission has broad discretion in limiting the scope of a license amendment proceeding at its outset and that where it limits it to whether a safety plan, developed wholly outside the proceeding, should be adopted, only those parties opposing adoption of the plan have a right to request and participate in a hearing. 725 F.2d at 1382-83. I have serious doubts whether Congress meant to allow the Commission to invite to safety hearings on nuclear reactors only those parties who oppose safeguards. Surely "interested parties” include those who live in a reactor’s vicinity and favor adoption of more safeguards as well as those who object to safeguards altogether. Any party who advocates a greater degree of safety would presumably prefer adoption of some plan to adoption of no plan, and that view at least should be heard.
Even were Bellotti persuasive, this case is distinguishable. In this proceeding, unlike in Bellotti, the Commission broadly defined the material issues to include the necessity for and sufficiency of conditions suggested by NRC Staff in the hearings to deal with management integrity problems. CLI-79-8, 10 NRC 141, 148 (1979). Thus, interested parties include those who oppose any conditions and those who oppose restart subject to the conditions imposed. Whether the Commission would have abused its discretion had it chosen to restrict the scope of the proceedings as it did in Bellotti or San Luis Obispo Mothers for Peace, 751 F.2d at 1307, is not before us, because the Commission did not do so. This case is therefore more closely analogous to Union of Concerned Scientists, where the Commission sought to deny a hearing on an issue which the Commission itself had effectively defined as material to the licensing proceeding. 735 F.2d at 1443 (distinguishing Bellotti). The court there held that § 189(a) requires hearings on such material issues. The Commission in this proceeding has never suggested that leak rate falsification is not material to the management integrity question.


. The Commission concedes that the reopening standard should not apply while there is "an inadequate record," CLI-85-2, 21 NRC 282, 285 n. 3 (1985), but apparently concluded sub silentio either that an adequate hearing record had been compiled on leak rate falsification, or that it was "new evidence” discovered after the hearing. Both conclusions are unsupported by the procedural history of this proceeding.


. Ross was and is the Manager of Operations at TMI-1, and there are allegtions that he was aware of the leak rate falsification at TMI-2. The Commission recognized that Ross "may be the most important person on the TMI-1 operating team as far as the public health and safety is concerned," 14 NRC 381, 438 (1981), yet chose to resolve off the record the allegations regarding Ross’s participation in the leak rate improprieties.


. Other persons remaining in GPU management who may be implicated in leak rate falsification include: Henry Shipman, plant engineer at TMI-2, TMIA App. at 828, 887, 2048; Richard Heward and Richard Wilson, GPU Vice Presidents who were senior managers at TMI-2, TMIA App. at 527-29, 531-32; Ed Frederick, Supervisor of Licensed Operator Training at TMI-1, who was an operator at TMI-2, TMIA App. at 1419; and Brian Mehler, Radiation Waste Operations Manager at TMI-1, who was a shift supervisor at TMI-2, 21 NRC at 298-99. The hearings should consider the role and knowledge of top GPU and GPU Nuclear management regarding the practice of leak rate falsification, as well as the adequacy of the licensee’s response after the practice was discovered by NRC officials in October, 1978. The inquiry should consider the impact of this evidence not only on particular individuals, but on the corporate character as a whole, with a view toward possible remedial and preventive measures. The hearings on leak rate falsification at TMI-2 should also consider evidence of leak rate falsification at TMI-1. While this is arguably new evidence, it is sufficiently related to the TMI-2 leak rate falsification issue to merit consideration with it. It is particularly relevant with respect to determining whether Michael Ross was involved in or aware of the leak rate falsification practices.


. The majority notes that Ross was subjected to questioning at Licensing Board hearings for five days, suggesting that his examination was therefore complete. Maj. Opinion at 731, 735. The Appeal Board found, however, as the majority admits, that the NRC discouraged petitioners from pursuing the leak rate falsification issue at those hearings. Maj. Opinion at 733 n. 16. Thus, it appears that Ross was not cross-examined on the leak rate falsification issue at all.


. Dieckamp is a former Chairman and CEO of GPU Nuclear, and currently a member of GPU Nuclear’s Board of Directors, as well as President, CEO, and Director of GPU.


. This issue was one of four grounds which the Staff cited as support for its statement that had it been aware in 1981 of what it knew in 1984 about licensee misconduct, it probably would not have advocated a favorable determination regarding management integrity.


. Dieckamp was also implicated in sending a mailgram to Representative Morris Udall and NRC Commissioners containing similarly incorrect information regarding another signpost to the accident. Members of Congress and staff on the House Committee on the Interior and Insular Affairs had toured TMI two days previously. Representative Udall is the Chairman of the Committee’s Subcommittee on Energy and the Environment. The Appeal Board ordered *749that further hearings be conducted on the mail-gram issue. On August 19, 1985, after the record in this appeal was closed, the Licensing Board determined that Dieckamp had a reasonable basis to believe the mailgram was accurate when he sent it. LBP 85-30, 21 NRC — (1985). A hearing on the Keaten Report and the NOV response, as with leak rate falsification, see supra note 13, should consider what light these practices shed both on the particular individuals involved and the corporate character generally.